      CRIMINAL CAUSE FOR STATUS CONFERENCE TELEPHONE CONFERENCE COMPLEX CASE
   BEFORE JUDGE: HURLEY, J.  DATE: JULY 9, 2021 TIME: 4::00 -4:17 PM
   DOCKET NUMBER: CR-19-582           USA V. CABASSO, ET AL.


DEFT. NAME: JACK CABASSO    DFT # 1
 X PRESENT, NOT PRESENT, IN CUSTODY, X ON BAIL
   ATTY FOR DEFT.: ALBERT DAYAN     RET
          X PRESENT,   NOT PRESENT


DEFT. NAME: FRANCES CABASSO        DFT #2
  X PRESENT, NOT PRESENT, IN CUSTODY,     BAIL
    ATTY FOR DEFT.: KENNETH KAPLAN RET
           X PRESENT,    NO T PRESENT

DEFT. NAME: CHRISTINE LAVONNE LAZARUS DFT#4
  X PRESENT, NOT PRESENT, IN CUSTODY, ON BAIL
    ATTY FOR DEFT.: JOEL STEIN RET
          X PRESENT,     NO T PRESENT


DEFT. NAME: EDUARD MATULIK              DFT # 6
  X PRESENT, NOT PRESENT, IN CUSTODY, ON BAIL
    ATTY FOR DEFT.: TODD GREENBEG RET
            X PRESENT,     NO T PRESENT


DEFT. NAME:   ALAN SCHWARTZ     DFT # 7

 X PRESENT,   NOT PRESENT,  IN CUSTODY,   ON BAIL
    ATTY FOR DEFT,: JOHN WALLENSTEIN, RICHARD WILLSTATTER RET
            X   PRESENT,   NOT PRESENT


DEFT: NAME: ADVENTURA TECHNOLOGIES, INC        DFT# 8
 X PRESENT,    NOT PRESENT,   IN CUSTODY,       ON BAIL
   ATTY FOR DEFT,: SAM BRAVERMAN
            X  PRESENT,     NOT PRESENT

A.U.S.A.: IAN RICHARDSON, ALEXANDER MINDLIN
DEPUTY CLERK:      LISA LUNDY
 COURT REPORTER(S) OR ESR OPERATOR: DOMINICK TURSI
 PROBATION:
 INTERPRETER:

 CASE CALLED FOR STATUS CONFERENCE. THE DEFENDANT’S AND COUNSEL CONSENT TO HOLD
THIS CONFERENCE BY TELECONFERENCE. EXTENSION ON THE MOTION SCHEDULE GOVERNMENT’S
RESPONSE IS DUE ON OR BEFORE 7/29/2021; REPLY ON OR BEFORE 8/10/2021; THE PRODUCTION OF
DOCUMENTS IN I PRO FORMAT SHALL BE TURNED OVER ON OR BEFORE 7/16/2021; THE GOVERNMENT
SHALL FILE A LETTER WHEN THE DOCUMENTS HAVE BEEN TURNED OVER OR IF THERE IS A DELAY
IN TURNING OVER THE DOCUMENTS. WAIVER OF SPEEDY TRIAL EXECUTED ; START DATE 7/9/2021
STOP DATE 9/21/2021; NEXT TELEPHONE STATUS CONFERENCE 9/21/2021 AT 1:30 PM.
